Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


	The amendment filed October 18, 2021, is acknowledged and has been entered.  Claims 6, 82, 84, 105, 128, 155, 156, 158, 159 and 162 have been canceled. Claims 1, 13, 15, 20, 21, 29, 144, 150, 157, 161, 163 and 164 have been amended.  Claims 168 and 169 have been newly added.

	Claims 1, 13-15, 20-21, 28-29, 144, 146, 150, 154, 157, 160, 161 and 163-169 are pending in the application. 

	Claims 144, 146, 150, 154, 157, 160 and 164-167 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 13-15, 20-21, 28-29, 161, 163 and 168-169 are under examination. The elected invention is Group I.  The elected species are an antibody with the light chain variable sequence comprising the sequence of SEQ ID NO: 41 and the heavy chain variable region comprising the sequence of SEQ ID NO: 42.


Grounds of Objection and Rejection Withdrawn
	Applicant's amendment filed October 18, 2021, has obviated or rendered moot the grounds of rejection set forth in the previous Office action.



New Grounds of Rejection 

Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 13, 20-21, 161, 163 and 168 are rejected under 35 U.S.C. 103 as being unpatentable over Kojoma et al (US 2005/0164307 A1).  
Kojoma et al teach linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 constructs to give (L-H) scFv-CH1-CH2-CH3 (see Figures, Example 2, pages 5, 7 and 9-10).  Kojoma et al teach that antibodies comprise a CL and CH and that the light chain is linked to the heavy chain with one disulfide bond (see pages 5-6).  Kojoma et al teach that CH3 domains can be modfified by knobs into hole mutations (equivalent of the cavity and protuberance mutations of instant claims 20-21) to make bispecific antibodies that bind to different antigens (see pages 3, 5, 7 and claims).  Kojoma et al teach producing multispecific agonist antibodies (see page 1).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make an multispecific antibody comprising: a) a first antigen-binding polypeptide, wherein the first antigen-binding polypeptide comprises a VL domain, a linker, a VH domain, a CH1 domain, a CH2 domain and a CH3 domain positioned in an N-terminal to C-terminal direction in the following sequence VL-linker-VH-CH1-CH2-CH3; (b) a second antigen-binding polypeptide, wherein the second antigen-binding polypeptide comprises a VL domain, a linker, a VH domain, a CH1 domain, a CH2 domain and a CH3 domain positioned in an N-terminal to C-terminal direction in the following sequence VL-linker-VH-CH1-CH2-CH3, (c) a first polypeptide consisting essentially of a first CL domain, wherein the first CL domain is linked to the CH1 domain of the first antigen-binding polypeptide by one or more disulfide bridges; and (d,) a second polypeptide consisting essentially of a second CL domain, wherein the second CL domain is linked to the CH1 domain of the second antigen-binding polypeptide by one or more disulfide bridges as claimed and further make such antibodies as a 
One of ordinary skill in the art would have been motivated to add CL domains to the (L-H) scFv-CH1-CH2-CH3 as Kojoma et al teach that antibodies comprise CLs and CH1s and that the light chain is linked to the heavy chain with one disulfide bond, so that one of skill in the art would recognize that replicating the CH1 and CL structure would allow for proper CH1 and CL structure and disfulfide bond formation in the (L-H) scFv-CH1-CH2-CH3 antibodies to ensure an antibody that more closely resembled a naturally-occurring antibody.  Furthermore, naturally-occurring antibodies can comprise a common CL and in producing a recombinant antibody and common CL would be preferable as it would require less cloning steps.  Furthermore, adding knob and hole mutations in the CH3 domains would be known to have the advantage of promoting bispecific antibody formation. Finally with respect to the kit of claim 163, the claim only recites that the kit comprises the antibody and Kojoma et al teach that antibodies can be in pharmaceutical compositions (see page 8), and placing such compositions is routine to sell the compositions, so the kit of claim would also be seen as prima facie obvious with the advantage of facilitating marketing of the antibody.
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.


	Claims 1, 13-15, 20-21, 28, 161, 163 and 168 are rejected under 35 U.S.C. 103 as being unpatentable over Kojoma et al (US 2005/0164307 A1), as applied to claims 1, 13, 20-21, 161, 163 and 168 above and in further view of Zhu, Zhenping (US 2004/0259156 A1, of record) and Mondal et al (US 2015/0210764 A1, of record).
Kojoma et al teach linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 constructs to give (L-H) scFv-CH1-CH2-CH3 (see Figures, Example 2, pages 5, 7 and 9-10).  Kojoma et al teach that antibodies comprise a CL and CH and that the light chain is linked to the heavy chain with one disulfide bond (see pages 5-6).  Kojoma et al teach that CH3 domains can be modfified by knobs into hole mutations (equivalent of the cavity and protuberance mutations of instant claims 20-21) to make bispecific antibodies that bind to different antigens (see pages 3, 5, 7 and claims).  Kojoma et al teach producing multispecific agonist antibodies (see page 1).
Zhu teaches antibodies including bispecific antibodies that bind to two different epitopes on the same or different antigens (see page 2) and with the linker in the scFv comprising G and S residues of 10 
Mondal et al teach a multispecific agonist antibodies that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes on KLB (see page 1, 4, 19, 62 and 68). Mondal et al teach kits comprising such antibodies (see page 3). 
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make multispecific agonist antibodies of the structure suggested by Kojoma et al as detailed in the above 103 that comprise glycine serine linkers of about 10 amino acids in length that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes in either KL1 and/or KL2 on KLB and and kits thereof comprising a carrier because one of skill in the art would recognize that such antibodies would be agonist antibodies that allow binding to each epitope, while glycine and serine linkers are commonly used as a linker in an scFv. One of ordinary skill in the art would have further been motivated to do so, and have a reasonable expectation of success, to make such antibodies, and kits as such antibodies would be combining prior art elements according to known methods to yield predictable results of binding more than one epitope of KLB with a known antibody structure. 
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.



Conclusion
	No claims are allowed. Claims 29, 161 and 169 are objected to for depending upon rejected base claims.  These claims would be allowable if rewritten to be drawn to the elected species of invention.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 21, 2022